Citation Nr: 0926461	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-32 292	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2006.  A transcript of the hearing 
is of record.

The case was remanded by the Board in November 2006 for 
additional development.

Additionally, in February 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Here, as will be discussed below, the Veteran has 
been diagnosed with cognitive disorder and depression.  While 
one of the VA examiners provided a negative nexus opinion as 
to the Veteran's cognitive disorder, a claim for service 
connection for a psychiatric disability other than PTSD has 
not been addressed by the RO.  The Board therefore refers the 
issue of service connection for a psychiatric disability 
other than PTSD to the RO for adjudication.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, before the AOJ's initial adjudication of the claim, and 
again in February 2005 and April 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in the April 2007 notification.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in September 2005 and March 2009.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the 
September 2005 and March 2009 VA opinions obtained in this 
case were sufficient, as they were predicated on a full 
reading of the VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, 
the statements of the appellant, and provide explanations for 
the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  His STRs are of record and show no 
treatment for, or diagnosis of, PTSD.  A report from the 
United States Army and Joint Services Records Research Center 
(JSRRC) confirms that two enemy attacks at Qui Nhon, Republic 
of Vietnam occurred in January 1968, when the Veteran was 
stationed there.  Accordingly, the Veteran's stressors have 
been confirmed.

Of record are VA treatment records, which show clinical 
assessments of PTSD following an August 2004 psychological 
evaluation.  Prior to that evaluation, the Veteran's 
treatment records show a diagnosis of depression.  

The August 2004 evaluation shows that following examination 
and a psychological test (Mississippi Scale), the diagnostic 
impression was depression, not otherwise specified (NOS), and 
PTSD.  The examiner did not perform additional psychological 
tests due to the Veteran's cognitive difficulties, which were 
the result of a probable stroke.  The examiner opined that 
the Veteran appeared to have significant PTSD symptoms.  The 
examiner noted that the Veteran carried a diagnosis of 
depression, but that he also seemed to meet criteria for PTSD 
both in interview and psychometrically on the Mississippi 
Scale.  

The Veteran was afforded a VA examination in September 2005.  
The Veteran's claims file and medical records were reviewed.  
Following an exhaustive examination, the Veteran was 
diagnosed with depressive disorder NOS and cognitive disorder 
NOS.  The examiner opined that the Veteran did not meet full 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria for PTSD.  He 
opined that the Veteran met criterion A (exposure to trauma), 
criterion B (reexperiencing), and criterion D (arousal), but 
not criterion C (avoidance).  The examiner noted that 
psychological testing would be beneficial to assess the 
Veteran's cognitive issues and to determine whether or not 
there was an endogenous depression versus PTSD.

The Veteran testified at a hearing in May 2006.  He testified 
about having difficulties communicating with the September 
2005 examiner.  He also testified about being told that his 
symptoms sounded like PTSD.  He testified that his symptoms 
began after he returned home from Vietnam.  The Veteran 
testified that he had nightmares about once a month.  His 
other symptoms included being isolated from others, problems 
with controlling his anger, and depression.  He testified 
that he had been treated for depression.  His wife's 
testimony confirmed his reported symptoms and when they 
began.  

The Veteran was afforded a second VA examination in March 
2009.  The Veteran's claims file and medical records were 
reviewed.  The examiner specifically noted that evidence 
reviewed included psychological testing of August 2004 and 
the VA examination in September 2005.  Following exhaustive 
examination and psychological testing (Millon Clinical 
Multiaxial Inventory III (MCMI-III)), the Veteran was 
diagnosed with cognitive disorder NOS, which the examiner 
opined was not due to or caused by military service because 
of recent onset, lack of history of cognitive symptoms in the 
service, and lack of any characteristic symptoms of cognitive 
loss to tie his cognitive disorder to military service.  With 
regards to PTSD, the examiner noted that psychological 
testing of August 2004 showed evidence for PTSD.  However, 
the examiner noted that the results of the MCMI-III showed 
anxiety disorder NOS, depressive disorder NOS, and avoidant 
personality disorder.  The examiner noted that the September 
2005 VA examination found no diagnosis of PTSD because of the 
lack of DSM-IV avoidance symptoms.  The examiner opined that 
while some symptoms of PTSD were present at that time, many 
PTSD symptoms were not present.  For example, in addition to 
a lack of criterion C symptoms, the Veteran had nightmares 
that were months apart and therefore were not recurrent.  No 
other reexperiencing symptoms were present and criterion D 
therefore was also not met.  PTSD could not be diagnosed.  
The examiner further opined that the Veteran's depressive 
symptoms at that time were not actually severe enough to 
merit a DSM-IV diagnosis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

Here, certain stressful experiences during military service 
have been confirmed by JSRRC.  There is also some evidence 
that suggests that the Veteran has PTSD.  The August 2004 
psychological evaluation shows that a diagnostic impression 
of PTSD was made.  However, two VA examinations indicate that 
the Veteran does not have PTSD.  In this case, the Board 
finds that the evidence that indicates that the Veteran does 
not have PTSD outweighs the evidence that the Veteran might 
have PTSD.  

The September 2005 and March 2009 VA examination reports are 
the most probative evidence concerning which mental disorders 
the Veteran actually experiences.  This is so because these 
records explain why the Veteran does not satisfy all of the 
criteria necessary for a diagnosis of PTSD.  The VA 
examinations analyzed all of the criteria necessary for a 
diagnosis of PTSD and specifically mentioned which criteria 
the Veteran did not meet.  Additionally, the examiners were 
able to review the claims file and interview the Veteran.  On 
the contrary, the VA psychologist who conducted the August 
2004 evaluation did not take such an approach, and ultimately 
provided a diagnostic impression rather than a firm 
diagnosis.  While the Board acknowledges that the August 2004 
evaluation included psychological testing which indicated 
PTSD, the March 2009 examiner also did testing and PTSD was 
not diagnosed.  Moreover, the March 2009 examiner 
specifically mentioned reviewing the August 2004 test results 
and noted that the Veteran had some symptoms of PTSD, but was 
still unable to diagnose the Veteran with PTSD.  
Consequently, the Board finds that the VA examiners' more 
detailed reports are of greater evidentiary weight.  In other 
words, the Board finds that the competent medical evidence 
that shows that the Veteran does not suffer from PTSD 
outweighs the evidence that suggests he does.  Thus, an 
essential requirement for service connection is not met, 
namely a finding of a current diagnosis of the claimed 
disability.  Absent a showing that the Veteran in fact has 
PTSD, service connection for PTSD is not warranted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


